199 F.3d 1375 (9th Cir. 2000)
LESLIE WEATHERHEAD, Plaintiff-Appellant,v.UNITED STATES OF AMERICA; DEPARTMENT OF JUSTICE; UNITED STATES DEPARTMENT OF STATE, Defendant-Appellant.
No. 96-36260

Office of the Circuit Executive
U.S. Court of Appeals for the Ninth Circuit
Filed January 26, 2000
On Remand From the United States Supreme Court
D.C. No. CV-95-00519-FVS
Before: Procter Hug, Jr., Chief Judge, Stephen Reinhardt and Barry G. Silverman, Circuit Judges.

ORDER

1
The Supreme Court having determined that this case became moot subsequent to its grant of the writ of certiorari, the judgment of this court was vacated and the case remanded with the direction to remand the case to the district court to dismiss the case as moot. Pursuant to the order of the Supreme Court, the judgment of this court, 157 F.3d 735 (9th Cir. 1998), is vacated and the case is remanded to the United States District Court for the Eastern District of Washington to dismiss the case as moot.